Exhibit EXECUTION COPY $2,000,000,000 REVOLVING CREDIT AGREEMENT dated as of December 1, 2009, by and among BLACKROCK, INC., as Borrower, BARCLAYS BANK PLC, as Lender THE LENDERS PARTY HERETO, BARCLAYS BANK PLC, as Administrative Agent, and BARCLAYS CAPITAL, as Sole Lead Arranger, Sole Lead Bookrunner and Syndication Agent ­ Table of Contents Page ARTICLE I DEFINITIONS Section 1.1 Definitions 1 Section 1.2 Other Definitions and Provisions 19 Section 1.3 Accounting Terms 20 Section 1.4 Rounding 20 Section 1.5 References to Agreement and Laws 20 Section 1.6 Times of Day 20 ARTICLE II REVOLVING CREDIT FACILITY Section 2.1 Revolving Credit Loans 20 Section 2.2 Procedure for Advances of Revolving Credit Loans. 21 Section 2.3 Repayment and Prepayment of Revolving Credit. 22 Section 2.4 Permanent Reduction of the Commitment. 23 Section 2.5 Termination of Credit Facility 23 ARTICLE III GENERAL LOAN PROVISIONS Section 3.1 Interest. 24 Section 3.2 Notice and Manner of Conversion or Continuation of Revolving Credit Loans 26 Section 3.3 Fees. 26 Section 3.4 Manner of Payment. 26 Section 3.5 Evidence of Indebtedness. 27 Section 3.6 Adjustments 27 Section 3.7 Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption by the Administrative Agent 28 Section 3.8 Changed Circumstances. 29 Section 3.9 Indemnity 30 Section 3.10 Increased Costs. 30 Section 3.11 Taxes. 32 Section 3.12 Mitigation Obligations; Replacement of Lenders. 34 - i - ARTICLE IV CONDITIONS OF EFFECTIVENESS Section 4.1 Reserved 35 Section 4.2 Conditions to Effectiveness 35 Section 4.3 Conditions to All Extensions of Credit 38 Section 4.4 Closing Date 39 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BORROWER Section 5.1 Representations and Warranties 39 Section 5.2 Survival of Representations and Warranties, Etc. 43 ARTICLE VI FINANCIAL INFORMATION AND NOTICES Section 6.1 Financial Statements. 43 Section 6.2 Officer’s Compliance Certificate 44 Section 6.3 Other Reports 44 Section 6.4 Notice of Litigation and Other Matters 44 Section 6.5 Accuracy of Information 44 ARTICLE VII AFFIRMATIVE COVENANTS Section 7.1 Preservation of Corporate Existence and Related Matters 45 Section 7.2 Maintenance of Property 45 Section 7.3 Insurance 45 Section 7.4 Accounting Methods and Financial Records 45 Section 7.5 Payment of Taxes 45 Section 7.6 Compliance With Laws and Approvals 46 Section 7.7 Visits and Inspections 46 Section 7.8 Use of Proceeds 46 Section 7.9 Most Favored Nation Status 46 - ii - ARTICLE VIII FINANCIAL COVENANTS Section 8.1 Leverage Ratio 46 ARTICLE IX NEGATIVE COVENANTS Section 9.1 Limitations on Liens 47 Section 9.2 Limitations on Mergers and Liquidation 48 Section 9.3 Sale of All or Substantially All Assets 48 Section 9.4 Nature of Business 48 ARTICLE X DEFAULT AND REMEDIES Section 10.1 Events of Default 49 Section 10.2 Remedies 51 Section 10.3 Rights and Remedies Cumulative; Non-Waiver; etc. 51 Section 10.4 Crediting of Payments and Proceeds 52 Section 10.5 Administrative Agent May File Proofs of Claim 52 ARTICLE XI THE ADMINISTRATIVE AGENT Section 11.1 Appointment and Authority 53 Section 11.2 Rights as a Lender 53 Section 11.3 Exculpatory Provisions 53 Section 11.4 Reliance by the Administrative Agent 54 Section 11.5 Delegation of Duties 55 Section 11.6 Resignation of Administrative Agent. 55 Section 11.7 Non-Reliance on Administrative Agent and Other Lenders 56 Section 11.8 No Other Duties, etc. 56 - iii - ARTICLE XII MISCELLANEOUS Section 12.1 Notices. 56 Section 12.2 Amendments, Waivers and Consents 58 Section 12.3 Expenses; Indemnity. 59 Section 12.4 Right of Setoff. 61 Section 12.5 Governing Law. 61 Section 12.6 Waiver of Jury Trial 62 Section 12.7 Reversal of Payments 62 Section 12.8 Injunctive Relief; Punitive Damages. 63 Section 12.9 Accounting Matters 63 Section 12.10 Successors and Assigns; Participations. 63 Section 12.11 Confidentiality 66 Section 12.12 Performance of Duties 67 Section 12.13 All Powers Coupled with Interest 67 Section 12.14 Survival of Indemnities 67 Section 12.15 Titles and Captions 67 Section 12.16 Severability of Provisions 67 Section 12.17 Counterparts 67 Section 12.18 Integration 67 Section 12.19 Term of Agreement 68 Section 12.20 Advice of Counsel, No Strict Construction 68 Section 12.21 USA Patriot Act 68 Section 12.22 Inconsistencies with Other Documents; Independent Effect of Covenants. 68 EXHIBITS Exhibit A-1 - Form of Revolving Credit Note Exhibit B - Form of Notice of Borrowing Exhibit C - Form of Notice of Account Designation Exhibit D - Form of Notice of Prepayment Exhibit E - Form of Notice of Conversion/Continuation Exhibit F - Form of Officer’s Compliance Certificate Exhibit G - Form of Assignment and Assumption SCHEDULES Schedule 1.1 - Commitments Schedule 5.1(f) - ERISA Plans Schedule 5.1(j) - Litigation Schedule 9.1 - Existing Liens - iv - CREDIT AGREEMENT, dated as of December 1, 2009, by and among BLACKROCK, INC., a Delaware corporation (the “Borrower”), BARCLAYS BANK PLC (the “Lender”), the lenders who are or may become a party to this Agreement (collectively, the “Lenders”) and BARCLAYS BANK PLC, as Administrative Agent for the Lenders, and BARCLAYS CAPITAL, as Sole Lead Arranger, Sole Lead Bookrunner and Syndication Agent. STATEMENT OF PURPOSE The Borrower has requested, and the Lenders have agreed, to extend certain credit facilities to the Borrower on the terms and conditions of this Agreement.The proceeds of the borrowings hereunder are to be used to finance the Acquisition or to refinance Qualifying Commercial Paper. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, such parties hereby agree as follows: ARTICLE I DEFINITIONS Section 1.1 Definitions.The following terms when used in this Agreement shall have the meanings assigned to them below: “Acquisition” means the acquisition of the Transferred Equity Interests by Borrower pursuant to the Stock Purchase Agreement, dated June 16, 2009, by and between Barclays Bank and
